Btjtmgk, J.
I have felt great difficulty as to my course in this case. Upon one ground I differ entirely with my brother Earle, whose decision on the circuit has been sustained by the very able opinion delivered by himself, as the judgment of the Court of Errors. As a circuit judge, I think he was bound to have taken jurisdiction of the case. A circuit judge is an inferior magistrate to the Supreme Court, of the last resort. When he forms a part of the Supreme Court, he has an equal right to review and reverse a decision that has been made by it. When he is on the circuit he occupies a subordinate position, and has no right to set up his judgment in opposition to the law, as it has been interpreted by a paramount and controlling j urisdiction. It is my every day’s practice to surrender my judgment to a decision of the Court of Appeals, when it adjudges the point expressly involved. A judge is a magistrate whose peculiar duty it is to assert and maintain the dominion of the laws ; and he should be distinguished in setting an example of obedience to them. His duty on circuit is, to preside over the courts of justice, and to see that the law is administered faithfully as he finds it interpreted by the superior courts of *420law. When the judges meet as a Court of Appeals, they become a court of law, whose decisions should not be reversed but by an authority equal to their own. If a circuit judge may-disregard and reverse a decision thus made, what is to prevent a justice of the peace, or any other magistrate, from putting his at defiance. He might always take refuge in his own conscience and the convictions of his own judgment. The judiciary depends alone on public opinion to sustain it, and when inferior magistrates and parties can appeal to it in opposition to the judicial decisions of the country, law loses its just dominion, and becomes the creature of popular caprice. The moment that one can disregard it with impunity, communities may, and will, put it at open defiance. Upon the other and the main question of the case, the opinion of the court has my entire approbation and concurrence; and for the satisfactory reasons so well assigned in it.